IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0182
                               Filed April 6, 2016


IN THE INTEREST OF M.C.,
Minor Child,

G.C., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



      A father appeals from the order terminating his parental rights.

AFFIRMED.




      J. David Zimmerman, Clinton, for appellant father.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Brian P. Donnelly of Mayer, Lonergan & Rolfes, Clinton, for minor child.




      Considered by Danilson, C.J., and Vogel and Potterfield, JJ. Tabor, J.,

takes no part.
                                            2


DANILSON, Chief Judge.

         A father appeals from the order terminating his parental rights. 1    We

review termination decisions de novo. In re A.M., 843 N.W.2d 100, 110 (Iowa

2014). On April 14, 2015, the child (born in October 2014) was removed from the

mother’s care on an emergency basis due to her failure to provide adequate

shelter, unsanitary living conditions, and concerns of the mother’s substance use.

In addition, the mother reported a long history of domestic violence between her

and the child’s father; there was a no-contact order in effect. The child’s removal

was confirmed on April 28, upon the juvenile court’s finding:

         the child was removed from a home where the conditions were that
         it was a danger to the child. Today the mother presents and says
         she has moved to a different location that does not present those
         issues, but it is clear from the mother’s testimony that she has a
         number of mental health and substance abuse issues that need to
         be addressed before she can safely be a parent to this child.

         The child was adjudicated a child in need of assistance on May 28, 2015.

The parents were offered numerous services.             The mother was attending a

substance abuse treatment program, and the child was returned to her in the

residential treatment program in June 2015 for nine days. Unfortunately, the trial

period of care was short-lived. The child was again removed from the mother’s

care on July 7. The mother was pregnant with twins and was not cooperating

with substance abuse or mental health treatment. The mother and the father




1
    The mother’s rights were also terminated. She does not appeal.
                                         3


thereafter did not participate in services,2 and their attendance of visits with M.C.

was not consistent.

       On October 6, 2015, the court entered a permanency order, which states

in part:

               Given the lack of progress made by the parents to rectify the
       circumstances which led to the adjudication of the child as a child in
       need of assistance, the failure of the parents to address
       circumstances which would justify adjudication of the child as a
       child in need of assistance if placed in parental custody at this time,
       the length of time which the child has been placed out of the
       parents’ care and control, and the need to establish permanency for
       the child, the Court finds that a hearing should be scheduled to
       determine whether parental rights should be terminated.

       On January 12, 2016, the father’s parental rights to the child were

terminated pursuant to Iowa Code section 232.116(1)(d), (h), and (i) (2015).

       The father appeals. He does not contest grounds for termination exist.

See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (“Because the father does not

dispute the existence of the grounds [for termination] . . . , we do not have to

discuss this step.”).

       The father does assert, however, that termination of his rights is not in the

child’s best interests. See Iowa Code § 232.116(2) (“In considering whether to

terminate the rights of a parent under this section, the court shall give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.”). He contends section 232.112(3)(c) provides

a reason not to terminate his parental rights. That section provides: “The court

2
 The father was to engage in anger management classes, maintain a home free from
substance abuse, and meet regularly with parenting service providers.
                                          4


need not terminate the relationship between parent and child if the court finds . . .

[t]here is clear and convincing evidence that termination would be detrimental to

the child at the time due to the closeness of the parent-child relationship.” Id.

§ 232.116(3)(c).

       A finding under subsection 3 allows the court not to terminate. “The
       factors weighing against termination in section 232.116(3) are
       permissive, not mandatory,” and the court may use its discretion,
       “based on the unique circumstances of each case and the best
       interests of the child, whether to apply the factors in this section to
       save the parent-child relationship.”

A.M., 843 N.W.2d at 113 (citations omitted).

       The father acknowledged that he had anger management issues, and the

evidence reflects that he has failed to comply with recommended services to

address this issue.      During the pendency of this action, the father was

incarcerated for forty-five days; failed to attend visitation consistently; and, due to

a lack of employment, faced difficulties in finding a stable and suitable residence

for the child. The father espouses love for the child but has not put the child’s

needs above his own. Unfortunately and sadly, the child cannot wait for the

father to become sufficiently motivated to comply with services and to parent.

       The record does not provide clear evidence termination would be

detrimental to the child. “It is well-settled law that we cannot deprive a child of

permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child.” P.L., 778 N.W.2d at 41. As noted by the

juvenile court, the father chose not to do anything required by the case plan until

the eve of the termination trial. Then, “[s]uddenly at today’s hearing [the mother
                                         5


and father] have made several appointments for things that should have been

done months ago. Due to the child’s age, he cannot wait for the parents to

decide to be parents.” See In re C.B., 611 N.W.2d 489, 495 (Iowa 2000) (“A

parent cannot wait until the eve of termination, after the statutory time periods for

reunification have expired, to begin to express an interest in parenting.”). The

father’s past performance does not invoke confidence in his future efforts. See

id.   We will not extend the statutory time frame under the circumstances

presented here.     See id. (“Once the limitation period lapses, termination

proceedings must be viewed with a sense of urgency.”). The child is in a pre-

adoptive foster placement and is doing well there. We conclude termination of

the father’s parental rights will provide the child permanency and is in the child’s

best interest. We therefore affirm.

       AFFIRMED.